                                          Case 4:12-cv-03733-JST Document 432 Filed 12/30/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DROPLETS, INC.,                                    Case No. 12-cv-03733-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: JOINT STIPULATION
                                                  v.                                        REGARDING BRIEFING SCHEDULE
                                   9
                                                                                            AND HEARING DATE FOR
                                  10     YAHOO! INC.,                                       DEFENDANTS’ MOTIONS TO STRIKE
                                                        Defendant.                          Re: ECF No. 430
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The parties have filed a joint stipulation regarding briefing schedule and hearing date for

                                  14   Defendants’ motion to strike. ECF No. 430. The Court grants the parties’ request to extend the

                                  15   briefing schedule. Droplets shall file its opposition by January 28, 2020. Yahoo! shall file its

                                  16   reply by February 11, 2020.

                                  17           The Court denies the parties’ request that the motions to strike be heard on February 25,

                                  18   2020. Due to the unavailability of lead counsel for Yahoo! between February 28, 2020 and March

                                  19   15, 2020, the Court hereby continues the hearing on Defendants’ motions to strike to March 18,

                                  20   2020.

                                  21           IT IS SO ORDERED.

                                  22   Dated: December 30, 2019

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
